Citation Nr: 0633798	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  05-27 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently assigned a noncompensable disability 
rating, for accrued benefits purposes.  

3.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
October 1971.  He died in March 2004, and the appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2006, the appellant and her daughter appeared at the 
Nashville RO and testified before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Regarding the claim of service connection for PTSD, 
pending at the time of the veteran's death, the evidence on 
file at the date of the veteran's death contains no diagnosis 
of PTSD. 

2.  Regarding the claim of an increased rating for bilateral 
hearing loss, pending at the time of the veteran's death, the 
evidence on file at the date of the veteran's death 
establishes that his hearing loss is consistent with no more 
than Level II hearing impairment in the veteran's right ear 
and Level II hearing impairment in the veteran's left ear.  


CONCLUSIONS OF LAW

1.  For the purpose of accrued benefits, PTSD was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.1000 (2006).

2.  For the purpose of accrued benefits, the criteria are not 
met for a compensable rating for bilateral hearing loss.  38 
U.S.C.A. §§ 1155, 5121 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.1000, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to 
all five elements of a service connection claim, which 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman.  The Court held that such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  Such notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

That said, in November 2004, the appellant was sent a letter 
informing her of the evidence necessary to establish service 
connection for PTSD and an increased rating for bilateral 
hearing loss, what evidence the RO would obtain, and what 
evidence the appellant was expected to obtain.  This letter 
also, essentially, requested that the appellant submit any 
relevant evidence in her possession.

Letters from March 2006 and May 2006 informed the appellant 
of how to establish a degree of disability and an effective 
date as set forth in Dingess.  The Board finds that the 
notice requirements set forth have been met because while 
adequate notice was not provided prior to the first RO 
adjudication of the claims in August 2004, the appellant has 
been given adequate opportunity to submit evidence in 
response to this notice.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The Board thus finds that any error in 
the timing of the notice was not prejudicial to the 
appellant, and there is no reason in further delaying the 
adjudication of the claims decided herein.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available service medical 
records and VA Medical Center (VAMC) records have been 
obtained from every source identified by the appellant and 
are associated with the claims folder.  Under these 
circumstances, no further action is necessary to assist the 
claimant with these claims.

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death, based on evidence 
in the file at death, and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000 (2006).  An application for accrued 
benefits must be filed within 1 year after the date of death.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  There is no 
basis for an accrued benefits claim, unless the individual 
from whom the accrued benefits claim derives had a claim for 
VA benefits pending at the time of death.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998).

At the time of his death, the veteran had pending a service 
connection claim for PTSD.  Service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), which requires that a 
diagnosis of a mental disorder conform to the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV); (2) credible supporting evidence that the claimed in-
service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and an in-
service stressor.  38 C.F.R. § 3.304(f).  

Unfortunately, the veteran's claims file does not include a 
diagnosis of PTSD.  It does contain credible testimony from 
the veteran's wife and daughter describing symptoms that are 
sometimes associated with PTSD.  However, neither the Board 
nor other laypersons can render opinions requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  To be considered competent to diagnose a disability 
or to testify as to the cause of a current disability, an 
individual must possess the education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See id.  Such an opinion is not contained in the 
claims folder.  Moreover, the claims file does not contain 
competent medical evidence upon which a medical expert could 
base a qualified medical diagnosis without the benefit of an 
examination.  Therefore, in the absence of a current 
diagnosis, the appellant's claim for service connection for 
PTSD on an accrued basis must be denied.

The appellant has also raised an increased rating claim for 
bilateral hearing loss on an accrued basis.  Hearing loss is 
rated in accordance with the provisions found at 38 C.F.R. § 
4.85.  Current VA rating criteria for the evaluation of 
hearing loss disability provide ratings from zero 
(noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of puretone audiometry tests, which reflect the 
average puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Exceptional 
levels of hearing impairment are rated under 38 C.F.R. 
§ 4.86.  The evaluation of hearing impairment applies a 
rather structured formula, which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

At the time of his death, the veteran was service-connected 
for bilateral hearing loss and was assigned a noncompensable 
rating.  This rating was based on the results of the 
veteran's most recent audiological examination, an April 1994 
VA examination.  According to this examination report, the 
veteran averaged puretone thresholds of 53 decibels in the 
right ear and 60 decibels in the left ear.  Speech 
recognition in the right ear was 88 percent and speech 
recognition in the left ear was 92 percent.  Applying the 53 
decibels and 88 percent speech recognition of the right ear 
to Table VI indicates Level II hearing impairment in the 
right ear.  Applying the 60 decibels and 92 percent speech 
recognition of the left ear to Table VI indicates Level II 
hearing impairment in the left ear.  Level II hearing 
impairment in each ear is noncompensable under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The veteran's claims file does not contain a more recent 
audiological examination to demonstrate a decrease in the 
veteran's hearing.  Therefore, because the examination 
results were correctly interpreted by the RO in its original 
assignment of the noncompensable disability rating, this 
claim must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the appellant's accrued benefits claims, and they 
must be denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder for accrued benefits purposes is denied.

Entitlement to an increased evaluation for bilateral hearing 
loss, currently assigned a noncompensable disability rating, 
for accrued benefits purposes, is denied.


REMAND

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312(a) (2006).

According to the evidence of record, the veteran died from 
cardiac arrhythmia in March 2004.  In August 2004, the RO 
notified the appellant that she had been denied service 
connection for the cause of her husband's death.  According 
to the rating decision, the evidence failed to show death was 
related to military service, and evidence did not suggest 
death was caused by a service-connected condition.  It 
further stated that the evidence of record did not indicate 
that the veteran had hypertension or heart disease during 
service, or shortly thereafter.  Among the evidence it 
discussed was a March 2004 letter from a private cardiologist 
who had reviewed some of the veteran's service medical 
records and noted blood pressure readings consistent with 
hypertension.  The rating decision also noted medical records 
from during and after the veteran's military service that 
indicated he did not have hypertension or heart disease.  
However, the Board believes a medical opinion is necessary to 
determine whether the veteran's service medical records 
indicate that he had a disease or injury in service that 
contributed to his death.  

In addition, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate the claim, to include records 
in the custody of a federal department or agency.  38 C.F.R. 
§ 3.159(c)(2).  In an October 1986 letter to his Senator, the 
veteran stated that he had applied for Social Security 
benefits twice.  Thus far, no attempts have been made to 
obtain these records, which may potentially include post-
service medical records or records pertaining to the 
veteran's 1985 open heart surgery.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should then forward the claims 
file to an appropriate VA examiner to 
ascertain the relationship, if any, 
between the veteran's military service and 
the cause of his death.  The examiner 
should review the entire claims file and 
determine whether the veteran suffered 
from any heart disease or hypertension in 
service or whether any such disease had 
its onset in service.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
cardiac arrest was causally related to an 
in-service disability.  The examiner 
should also opine as to whether it is at 
least as likely as not that any of the 
veteran's service-connected disabilities 
was causally related to the veteran's 
death.  In particular, the examiner should 
offer detailed reasons for agreeing or 
disagreeing with the March 2004 letter 
from Dr. Madaelil of Clarksville 
Cardiology, P.C.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

2.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the appellant and her 
representative must be provided a 
Supplemental Statement of the Case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' 
Appeals 






 Department of Veterans Affairs


